                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                  SOUTHEASTERN DIVISION

 JOSEPH HARRIS,                                   )
                                                  )
                  Plaintiff,                      )
                                                  )
            v.                                    )         No. 1:19-cv-00088-SRC
                                                  )
 UNKNOWN PROFFER, et al.,                         )
                                                  )
                  Defendants,                     )

                                 MEMORANDUM AND ORDER

         This matter is before the Court on a motion filed by plaintiff Joseph Harris that has been

construed as a notice of voluntary dismissal filed pursuant to Fed. R. Civ. P. 41(a). (Docket No.

14). In the motion plaintiff states that he “wish[es] to dismiss [his] complaint due to lack of

assistance.” Having reviewed the motion, the Court finds that it should be granted. Therefore, this

action will be dismissed without prejudice. This dismissal will not count as a “strike” under 28

U.S.C. § 1915(g).

         Accordingly,

         IT IS HEREBY ORERED that plaintiff’s motion for voluntary dismissal (Docket No. 14)

is GRANTED.

         IT IS FURTHER ORDERED that this action is DISMISSED without prejudice. A

separate order of dismissal will be entered herewith.

         IT IS FURTHER ORDERED that an appeal of this dismissal would not be taken in good

faith.

         Dated this 6th day of November, 2019.


                                                  STEPHEN R. CLARK
                                                  UNITED STATES DISTRICT JUDGE
